DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

As to claims 1 and 21, the claims limitations recite: with respect to claim 1... “…data concentration unit”, “a communication model”, etc., and with respect to claim 21... “…data concentration unit”, “a communication model”, etc., has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10, 12 and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: figs.1-3, [0042+], [0048] and [0068+, AMI system that includes AMI server, Data Concentration Unit, etc., 

4.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011)

Claim Objections
5.	Claims 6-10 and 16-20 are objected to because of the following informalities:  In particular the claims limitation recites “CPASS frame”; “SSAS message”, “CPASS address”, etc., without including the complete meaning as to the recited claims limitations; (it is noted that fig.4, illustrates a structure of “CPASS frame” that includes some of the above recited claims limitations).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYES (2006/0271314) in view of ALBANO et al (6,331,814).
	As to claims 1-2, HAYES discloses electrical power metering system and further discloses a data concentration unit (figs.1-10, System 10 “S10”) collecting power metering data from power meters (devices meters “DMs”) and transmitting the collected power metering data to an AMI server (Monitoring Station or PUC via Internet),
wherein the power meters includes multiple link control “MLC” wired/wireless based power meters: Ethernet-based, Ethernet-based, IEEE 802.11, etc., (a High-level Data Link Control (HDLC)) based power meter and an Internet Protocol-based power meter; the data concentration unit (S10) collects the power metering data according to a communication model (figs.5-10, [0010-0013], [0025-0032] and [0051-0057]) pre-configured for high-speed power line communication (figs.1-10, [0010-S10 is a multichannel transceiver, uses communication model fig.5+ to communicate multiple protocols via the power line, receives metering via wired/wireless LAN: IEEE 802.11, Ethernet, IP-based, etc., across the power line protocol(s): HomePlug and X-10 protocols; the model includes software modules for communicating over IP-based using TCP/IP, IEEE 802.11 and other protocols across the wired/wireless the power line; and the communication model includes a high-speed power line communication MAC layer, an Internet Protocol layer, and an adaptation layer (figs.5-10, [0029-0040] and [0048-0057], the communication model  HomePlug and X-10 protocols interfaces with the MAC layer of the software(s), IP-based and other protocols over the power line) configured between the high-speed power line communication MAC layer and the Internet Protocol layer, the adaptation layer (see figs.5+) supporting communication with the MLC (HDLC)-based power meter and with the Internet Protocol-based power meter ([0029-0040] and [0048-0057]), S10 is multichannel transceiver, allows internal and external transmission of MLC (wired/wireless) over the power line, formats a variety of information types into different formats for internal and external transmission of MLC across power line networks; supports communications wired/wireless WAN and LAN: of the various MLC; wherein the adaptation layer comprises an IP service specific adaptation sublayer connecting the power metering data transmitted by protocol data of the Internet Protocol layer including IPv4 and IPv6, to the high-speed power line communication MAC layer ([0029-0040]. [0048-0057] and [0067-0072]); HomePlug and X-10 protocols the interfaces or interacts with the MAC layer and other layers further provides support for IP layer including IPv4 and IPv6 across the high speed power line.
HAYES discloses multichannel transceiver-S10, allows internal and external transmission (wired/wireless) over the power line, formats a variety of information types into different formats (the MLC-based power meters for internal and external transmission across the power line networks; supports specific MLC communications wired/wireless WAN and LAN ([0029-0040] and [0048-0057]), a High-level Data Link Control (HDLC)-based power meter
However, in the same field of endeavor, ALBANO discloses adaptor device for transmission of various versions of digital data over and a power line, form a local data handing unit to a remote handling unit, where the transceiver formats the versions of digital data (ISDN data and other data) into a protocol type or standard and a high voltage for transmission over the power line, which further includes a High-level Data Link Control (HDLC) (figs.1-3, Abstract, Col.1, lines 29-42, Col.2, lines 6-62 and Col.3, line 12-Col.4, line 6), generates specific format data on channel(s) with a protocol data and converts to a specific standard before being transmitted over the high voltage power line to remote destination(s) or requested node(s).
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of ALBANO into the system of HAYES to include an HDLC-based power meter(s) to provide additional services for other types of devices/network, format to specific standard for communicating over the power line. 
As to claims 3-5, HAYES further discloses formatting a variety of information types including the MLC based meters into different formats and connects sublayer(s) to protocol data of data link layer(s) and core layer or HomePlug, X-10, firewall modules, IP-type or version, etc., supporting various layer(s) including IP layer and distinguishing between the various layers, versions and associated properties and core layer(s) or module(s)  (([0029-0040] and [0048-0057]), BUT appears silent as to wherein the adaptation layer further comprises an HDLC service specific adaptation sublayer connecting protocol data of a data link layer based on specific IEC HDLC types  and associated layer support for IP layer; i.e., “…IEC 62056-46 HDLC to the high-speed power line communication MAC layer, wherein the adaptation layer further comprises a common part adaptation sublayer having adaptation layer functions supported in common by the Internet Protocol layer and the data link layer based on IEC 62056-46 HDLC and wherein the common part adaptation sublayer is a lower layer than the IP service specific adaptation sublayer and the HDLC service specific adaptation sublayer.” as claimed
ALBANO discloses adaptor device for transmission of various versions of digital data over and a power line, form a local data handing unit to a remote handling unit, where the transceiver formats the versions of digital data (ISDN data and other data) into a protocol type or standard and a high voltage for transmission over the power line, which further includes a High-level Data Link Control (HDLC) (figs.1-3, Abstract, Col.1, lines 29-42, Col.2, lines 6-62 and Col.3, line 12-Col.4, line 6), generates specific format data on channel(s) with a protocol data and converts to a specific standard before being transmitted over the high voltage power line to remote destination(s) or requested node(s). 
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of ALBANO into the system of HAYES to generate specific HDLC-based data of a specific standard to provide additional services for other types of devices/network as to power metering, that conforms to specific standard.
As to claim 6, HAYES further wherein a CPAS frame used in the common part adaptation sublayer is made up of a header part and an SSAS message, and the header part of the CPAS frame is configured to include a source address information field, a destination address information field, and an Ethernet type information field “type of service” (figs.6-7, [0052-0054]), illustrates a fame with various fields: version, header, TOS, fields, fragmentation offset, source address, destination address, etc. 
	As to claim 7, HAYES further wherein the Ethernet type information field contains information on at least one among an IPv4 protocol, an IPv6 protocol, and an HDLC ([0029-0034], [0047-0048] AND [0067-0068])
	As to claims 8-10, HAYES further wherein the SSAS message is divided into an SSAS control packet and an SSAS data packet, and the SSAS control packet performs an address resolution function fulfilled by an Address Resolution Protocol (ARP), wherein the SSAS control packet includes a control type field, a source IP address field, a source CPAS address field, a destination IP address field, and a illustrates a fame with various fields: version, header, TOS, fields, fragmentation offset, source address, destination address, etc.
	As to claims 11-12, the claimed “A method of operating a data concentration unit….” is composed of the same structural elements that were discussed with respect to claims 1-2.
	Claims 13-15 are met as previously discussed in claims 3-5.
	Claim 16 is met as previously discussed in claim 6.
	Claim 17 is met as previously discussed in claim 7.
Claims 18-20 are met as previously discussed in claims 8-10.
	As to claim 21, the claimed “A power meter generating power metering data for a consumer….” is composed of the same structural elements that were discussed with respect to claims 1-2.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG